FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 13, 2022

                                      No. 04-22-00310-CR

                                      Julio C. RIVERON,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR2932
                       Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on August 25, 2022, and after we granted
two motions for extension of time, the deadline was extended to October 11, 2022. However, to
date, the brief has not been filed. Appellant’s attorney is ORDERED to respond to this court in
writing by October 18, 2022. The response should state a reasonable explanation for failing to
timely file the brief and demonstrate the steps being taken to remedy the deficiency. If
appellant’s attorney fails to file an adequate response by October 18, 2022, this appeal will be
abated to the trial court for an abandonment hearing, and the trial court will be asked to consider
whether sanctions are appropriate. See TEX. R. APP. P. 38.8(b)(2).



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court